Exhibit 10.1 CONSULTING AGREEMENT This Consulting Agreement ("Agreement") is made between SUNCOAST NUTRICEUTICALS, INC., a Delaware corporation ("Suncoast") and CLIFTON MANAGEMENT AND TRADING, INC., a New York corporation ("Clifton"), with respect to the following: RECITALS WHEREAS, Clifton is in the business of providing business planning, marketing services and general financial consulting services to privately held and publicly held corporations; and WHEREAS, Suncoast is a development-stage company in the suncare, skincare, and nutriceutical industry, and wishes to retain the services of Clifton. AGREEMENT IN CONSIDERATION of the mutual promises made by Clifton and Suncoast, and the terms and conditions hereafter set forth, the receipt and adequacy of such consideration being mutually acknowledged, Clifton and Suncoast therefore agree to the following: 1.TERMS OF THIS CONSULTING AGREEMENT: A.TERM: The initial turn shall be for four (4) years commencing upon the date of execution of this Agreement. B.CONSULTING SERVICES:Clifton will provide general assistance to Suncoast in the areas of business planning, marketing services and general financial consulting services,assisting Client in the promotion of the Corporation's day to day marketing activities; acting as an advisor to Suncoast for and capital-raising offerings or initiatives undertaken by the Corporation. C.CONSIDERATION: For services rendered by Clifton on behalf of Suncoast pursuant to this Agreement, upon execution of this Agreement, Suncoast shall compensate Clifton through the issuance to Clifton of 500,000 Shares of Suncoast Common Stock.In addition, Clifton shall receive a sales commission equal to 15% of any revenues received by Suncoast through the sales promotion and marketing efforts of Clifton. D.EXPENSES.
